Mr. Justice Sears delivered the opinion oe the Court. This is an appeal from, an interlocutory order granting an injunction. The injunction was issued without notice, and without any sufficient showing to avoid notice. But this can not be availed of by appellants now, for since the writ was issued, and prior to this appeal, there has been, as shown by the record, a hearing of the merits of the order, upon a motion to dissolve, in which appellants appeared and were heard. In Brown v. Luehrs, 79 Ill. 575, it is said: “It is objected that the preliminary injunction should not have been granted without notice to appellants. Admitting this, we do not perceive how advantage is to be taken of it in the way of reversing a decree on final hearing, making the injunction perpetual, where the proof justifies a decree for an injunction.” High on Inj., Secs. 1580 and 1615. The same reasoning applies to the case here, viz., that after the order has been determined to be proper upon a hearing, participated in bv both parties, it is too late to raise questions as to this informality in the original issuing of it. It is urged by appellants that the bill is insufficient in its averments to entitle complainants to an injunction. The bill prays for no other relief. Without discussing the question of proprietary rights to the name in controversy, it is enough to say that the allegations of fraudulent acts and intent on the part of defendants is sufficient to sustain the bill. Merchants Detective Ass’n v. Detective Mercantile Agency, 25 Ill. App. 259, and cases therein cited. The order is affirmed.